Exhibit 10.119

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

Alan J. Robin, Esq.

Shartsis Friese LLP

One Maritime Plaza, 18th Floor

San Francisco, CA 94111

MODIFICATION OF PROMISSORY NOTE, DEED OF TRUST,

SECURITY AGREEMENT AND FIXTURE FILING, ASSIGNMENT OF LEASES AND

OTHER LOAN DOCUMENTS

THIS MODIFICATION OF PROMISSORY NOTE, DEED OF TRUST, SECURITY AGREEMENT AND
FIXTURE FILING, ASSIGNMENT OF LEASES AND OTHER LOAN DOCUMENTS (this “First
Amendment”) is executed as of January 21, 2009 (the “Effective Date”), by SHR
St. Francis, L.L.C., a Delaware limited liability company (“Borrower”), DTRS St.
Francis, L.L.C., a Delaware limited liability company (“Operating Lessee”) and
Metropolitan Life Insurance Company, a New York corporation ( “Lender”), with
reference to the following facts and circumstances:

A. Lender made a mortgage loan (“Loan”) to Borrower, in the original principal
amount of $220,000,000.00, which loan was evidenced by a Promissory Note dated
as of July 6, 2006 by Borrower in favor of Lender ( the “Note”).

B. The Note is secured by, among other documents, (i) a Deed of Trust, Security
Agreement and Fixture Filing dated as of July 6, 2006 (the “Deed of Trust”),
executed by Borrower to Fidelity National Title Insurance Company, as Trustee,
for the benefit of Lender, as Beneficiary, recorded July 7, 2006, as Instrument
No. 2006-I209424-00 of the Official Records of San Francisco County, California
(the “Official Records”) and (ii) an Assignment of Leases dated as of July 6,
2006 (the “Assignment of Leases”) executed by Borrower and Operating Lessee, as
assignor, to Lender, as assignee, recorded July 7, 2006, as Instrument
No. 2006-I209425-00 of Official Records.

C. The Deed of Trust encumbers a fee estate in certain real property known as
the St. Francis Hotel located in San Francisco, California, as more particularly
described on Exhibit A attached hereto, together with certain other personal
property and other property as set forth therein, which is more particularly
described in Exhibit A (collectively, the “Property”).

D. In connection with the Loan, (i) Borrower and Strategic Hotel Funding,
L.L.C., a Delaware limited liability company (“Liable Party”) executed an
Unsecured Indemnity Agreement dated as of July 6, 2006 in favor of Lender and
(ii) Liable Party executed a Guaranty dated as of July 6, 2006 in favor of
Lender.



--------------------------------------------------------------------------------

E. In connection with this First Amendment, (i) Beneficiary, Borrower and Liable
Party have executed a First Amendment to Unsecured Indemnity Agreement dated as
of the Effective Date and (ii) Beneficiary and Liable Party has executed a First
Amendment to Guaranty dated as of the Effective Date.

F. The Note, the Deed of Trust, the Assignment of Leases, and the other Loan
Documents (as such term is defined in the Deed of Trust), as each of the same
may be modified and amended hereby, are referred to herein as the “Loan
Documents.”

G. The Unsecured Indemnity Agreement, the First Amendment to Unsecured Indemnity
Agreement Amendment, the Guaranty and the First Amendment to Guaranty are not
Loan Documents.

H. Borrower has requested that Lender consent to certain changes in the
covenants and obligations pertaining to Liable Party and the parties hereto now
wish to amend and modify the Loan Documents to reflect such changes.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meaning given in the Deed of Trust.

2. Modification of Deed of Trust.

(a) The term “Note” as used in the Deed of Trust is hereby amended to refer to
the Note as modified by the First Amendment.

(b) The term “Deed of Trust” is hereby amended to refer to the Deed of Trust as
modified by the First Amendment.

(c) The term “Loan Documents” as used in the Deed of Trust is hereby amended to
refer to the Loan Documents as modified by the First Amendment.

(d) The term “Unsecured Indemnity Agreement” as used in the Deed of Trust is
hereby amended to refer to the Unsecured Indemnity Agreement as modified by the
First Amendment to Indemnity Agreement.

(e) The term “Guaranty” as used in the Deed of Trust is hereby amended to refer
to the Guaranty as modified by the First Amendment to Guaranty.



--------------------------------------------------------------------------------

(f) Section 8.5(b) of the Deed of Trust is hereby deleted in its entirety and
the following substituted in its place and stead:

“Trustor covenants and agrees that at all times during the term of the Loan,
(i) Strategic Hotels & Resorts Inc. (“SHRI”) shall own at least fifty-one
percent (51%) of the equity of Liable Party and Control the Liable Party and
(b) the Consolidated Group (as hereinafter defined) shall maintain a
Consolidated Tangible Net Worth (as hereinafter defined) of not less than
$946,830,750.00 plus seventy-five percent (75%) of the proceeds to SHRI of any
new issuances of common Capital Stock (as hereinafter defined) (the “Required
Minimum Net Worth”).

For the purpose of this Section, (w) “Consolidated Group” shall mean Liable
Party, SHRI and their Subsidiaries (for all purposes in connection herewith, a
“Subsidiary” is for any entity, any other entity in which such first entity or a
subsidiary of such entity holds Capital Stock and whose financial results would
be consolidated under generally accepted accounting principles (“GAAP”) with the
financial results of such first entity on the consolidated financial statement
of such first entity), (x) “Consolidated Tangible Net Worth” shall mean, at any
time, the tangible net worth of the Consolidated Group determined in accordance
with GAAP, calculated based on (a) the shareholder book equity of SHRI’s common
Capital Stock, plus (b) accumulated depreciation and amortization of the
Consolidated Group, plus (c) to the extent not included in clause (a), the
amount properly attributable to the minority interests, if any of Liable Party
in the common Capital Stock of other entities, in each case determined without
duplication and in accordance with GAAP, and (y) “Capital Stock” means, with
respect to any entity, any and all shares, interests, participations or other
equivalents (however designated, whether voting or non-voting) of capital of
such entity, including if such entity is a partnership or a limited liability
company, partnership interests (whether general or limited) or membership
interests, as applicable, and any other interest or participation that confers
on an entity the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership or limited liability company, as
applicable, whether now outstanding or issued after March 9, 2007. For the
avoidance of doubt, debt securities evidencing unsecured indebtedness issued by
SHRI, Liable Party or a Subsidiary that are not secured by a lien (or such
obligations are secured by a lien but the right of recovery of the obligee is
not limited to the assets of a special/single purpose entity) and that are
convertible or exchangeable, under certain circumstances, into cash and/or
common stock of SHRI shall not be deemed Capital Stock of the Liable Party or
SHRI for purposes of this First Amendment or the other Loan Documents.

Trustor covenants and agrees to provide to Beneficiary a compliance certificate
(“Compliance Certificate”), executed and certified by an authorized financial
officer of SHRI, showing (in form, scope and detail reasonably approved by
Beneficiary, including with respect to appropriate calculations and
computations) compliance with the financial covenants set forth in this
Section 8.5(b) (including reconciliation to GAAP, if applicable). The Compliance
Certificate shall be provided to Beneficiary as soon as available and in any
event (i) within sixty (60) days after the end of each of the first three Fiscal
Quarters of a Fiscal Year of the Consolidated Group (for all purposes in
connection herewith, a “Fiscal Year” shall be each period of twelve
(12) consecutive calendar months ending on December 31 and a “Fiscal Quarter”
shall be any quarter of a Fiscal Year ending on the last day of March, June,
September or December) and (ii) within one hundred (120) days after the end of
each Fiscal Year of the Consolidated Group.”

 

2



--------------------------------------------------------------------------------

(g) Sections 10.4(b)(ii) and Section 10.4(b)(iii) of the Deed of Trust are
hereby deleted in their entirety and the following substituted in their place
and stead:

“(ii) at all times, SHRI shall own at least fifty-one percent (51%) of the
equity of Liable Party and Control the Liable Party and (b) the Consolidated
Group shall maintain a Consolidated Tangible Net Worth of not less than the
Required Minimum Net Worth;

(iii) if there shall be a pledge, hypothecation or other encumbering of a direct
or indirect ownership interest in Liable Party or any person or entity owning a
direct or indirect interest therein (collectively, “Pledge”), such Pledge shall
be in connection only with financing provided by a Qualified Institutional
Lender (as defined in Section 10.4 (d)), and any transfer of any direct or
indirect legal, beneficial or direct or indirect equitable interest in Liable
Party or any person or entity owning a direct or indirect interest therein as a
result of default under such financing shall be to a Qualified Institutional
Lender; and”.

(h) Section 10.4(d)(vii) of the Deed of Trust is hereby deleted in its entirety
and the following substituted in its place and stead:

“vii “Qualified Institutional Lender” shall mean any insurance company, bank,
investment bank, savings and loan association, trust company, commercial credit
corporation, pension plan, pension fund or pension fund advisory firm, mutual
fund or other investment company, government entity or plan, or real estate
investment trust, in each case having, together with their Close Affiliates, at
least one billion dollars ($1,000,000,000) in capital/statutory surplus,
shareholder’s equity or net worth, as applicable, (the “Net Worth Requirement”)
and being experienced in making commercial real estate loans or otherwise
investing in commercial real estate; provided, however, if a loan is made or
credit is otherwise extended by a syndicate or group of lenders, then and in
such event, more than fifty percent (50%) of the loan must be held by entities
(including their Close Affiliates) that each meet the Net Worth Requirement.”

3. Modification of Note.

(a) The term “Note” as used in the Note is hereby amended to refer to the Note
as modified by the First Amendment.

(b) The term “Deed of Trust” as used in the Note is hereby amended to refer to
the Deed of Trust as modified by the First Amendment.

(c) The term “Loan Documents” as used in the Note is hereby amended to refer to
the Loan Documents as modified by the First Amendment.

(d) The term “Unsecured Indemnity Agreement” as used in the Note is hereby
amended to refer to the Unsecured Indemnity Agreement as modified by the First
Amendment to Unsecured Indemnity Agreement.

 

3



--------------------------------------------------------------------------------

(e) The term “Guaranty” as used in the Note is hereby amended to collectively
refer to the Guaranty as modified by the First Amendment to Guaranty.

4. Modification of Assignment of Leases.

(a) The term “Note” as used in the Assignment of Leases is hereby amended to
refer to the Note as modified by the First Amendment.

(b) The term “Deed of Trust” as used in the Assignment of Leases is hereby
amended to refer to the Deed of Trust as modified by the First Amendment.

(c) The term “Loan Documents” as used in the Assignment of Leases is hereby
amended to refer to the Loan Documents as modified by the First Amendment.

5. Modification of Loan Documents.

(a) The term “Note” as used in any of the Loan Documents is hereby amended to
refer to the Note as modified by the First Amendment.

(b) The term “Deed of Trust” as used in any of the Loan Documents is hereby
amended to refer to the Deed of Trust as modified by the First Amendment.

(c) The term “Assignment of Leases” as used in any of the Loan Documents is
hereby amended to refer to the Assignment of Leases as modified by the First
Amendment.

6. Representations and Warranties.

A. Borrower represents and warrants that as of the Effective Date, it has no
existing and asserted (and, to its knowledge, no basis for any unasserted)
claims, counterclaims, defenses or rights of setoff whatsoever with respect to
any payment obligations under the Deed of Trust, the Note or any other
obligations under any of the Loan Documents, and any such claims, counterclaims,
defenses and rights of setoff are hereby waived and relinquished.

B. Borrower represents and warrants that as of the Effective Date, there are no
defaults, and to its knowledge no events which with notice or the lapse of time,
or both, would constitute a default, under the Note, the Deed of Trust, or any
of the other Loan Documents or under the Indemnity Agreement or the Guaranty.

7. No Rights Conferred on Others. Nothing contained herein shall be construed as
giving any person, other than the parties hereto, any right, remedy or claim
under or in respect of the Loan Documents.

8. Non-Impairment. Borrower hereby confirms each of the covenants, agreements
and obligations of Borrower set forth in the Loan Documents, as modified and
amended hereby. Except as expressly provided herein, nothing contained in this
First Amendment shall (i) alter or affect any provision, condition or covenant
contained in the Note, the Deed of Trust, the Assignment of Leases or the other
Loan Documents or affect or impair any rights, powers or remedies thereunder, it
being the intent hereof that the provisions of the Note, the Deed of Trust,

 

4



--------------------------------------------------------------------------------

the Assignment of Leases and the other Loan Documents shall each continue in
full force and effect, except as expressly modified hereby, or (ii) be deemed or
construed to be an impairment of the lien of the Deed of Trust which shall be
and remain a first lien encumbering the property covered by the Deed of Trust.

9. Counterparts. This First Amendment may be executed in any number of
counterparts, each of which when executed and delivered to Lender will be deemed
to be an original, and all of which, taken together, will be deemed to be one
and the same instrument.

10. Prior Agreements; Amendment.

A. The Loan Documents, including this First Amendment (i) integrate all the
terms and conditions mentioned in or incidental to the Loan Documents,
(ii) supersede all oral negotiations and prior and other writings with respect
to the subject matter thereof, and (iii) are intended by the parties as the
final expression of the agreement with respect to the terms and conditions set
forth in the Loan Documents and as the complete and exclusive statement of the
terms agreed to by the parties. If there is any conflict between the terms,
conditions and provisions of this First Amendment and those of any of the
original Loan Documents, the terms, conditions and provisions of this First
Amendment shall prevail.

B. No change or modification of this First Amendment shall be valid unless the
same is in writing signed by Borrower and Beneficiary.

11. Legend. Lender may place an appropriate legend on the Note indicating the
existence of this First Amendment.

12. Governing Law; Jurisdiction. This First Amendment shall be governed by and
construed in accordance with the laws of the State of California. On behalf of
itself and all of its constituents, each of the signatories hereby agrees and
consents to the exclusive jurisdiction and venue of the state courts of
California and the federal courts of the United States having territorial
jurisdiction where the Property is located.

13. Severability. If any court of competent jurisdiction determines any
provision of this First Amendment or any of the Loan Documents to be invalid,
illegal or unenforceable, that portion shall be deemed severed from the rest,
which shall remain in full force and effect as though the invalid, illegal or
unenforceable portion had never been a part hereof or of the Loan Documents.

14. Notices. All notices pursuant to this First Amendment shall be given in
accordance with the Notice provision of the Deed of Trust.

[SIGNATURES ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first set forth above.

 

TRUSTOR:

SHR St. Francis, L.L.C.,

a Delaware limited liability company

By:  

/s/ Ryan Bowie

Name:  

Ryan Bowie

Its:  

Vice President

OPERATING LESSEE:

DTRS St. Francis, L.L.C.,

a Delaware limited liability company

By:  

/s/ Ryan Bowie

Name:  

Ryan Bowie

Its:  

Vice President

LENDER:

METROPOLITAN LIFE INSURANCE COMPANY,

a New York corporation

By:  

/s/ Matthew W. Sharples

Name:  

Matthew W. Sharples

Its:  

Director

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF LAND

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN FRANCISCO,
COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

PARCEL A:

BEGINNING at a point formed by the intersection of the Northerly line of Geary
Street with the Westerly line of Powell Street; running thence Northerly, along
the Westerly line of Powell Street, 275 feet to the corner formed by the
intersection of the Westerly line of Powell Street with the Southerly line of
Post Street; running thence Westerly, along the Southerly line of Post Street,
192 feet and 6 inches; thence at a right angle Southerly 137 feet and 6 inches;
thence at a right angle Westerly 22 feet and 8 1/4 inches; thence at a right
angle Southerly 137 feet and 6 inches to the Northerly line of Geary Street;
thence Easterly, along the Northerly line of Geary Street, 215 feet and 2 1/4
inches to the point of beginning.

BEING a portion of 50 Vara Block No. 168

Assessor’s Parcel No: Lot 1, Block 307

PARCEL B:

BEGINNING at a point on the Northerly line of Geary Street, distant thereon 215
feet and 2 1/4 inches Westerly from the Westerly line of Powell Street, as said
lines and all other street lines hereinafter mentioned are positions according
to the “Monument Map of Fifty Vara District of the City and County of San
Francisco” filed January 7, 1910, in Map book “G” at Page 151, in the Office of
the Recorder in the City and County of San Francisco, State of California:

Running thence Westerly, along said line of Geary Street, 60 feet and 2 1/4
inches to a point thereon, said point being 137 feet 10 1/2 inches easterly from
the easterly line of Mason Street; thence at a right angle Northerly 137 feet
and 6 inches; thence at a right angle Westerly 27 feet and 10 1/2 inches; thence
at a right angle Northerly 137 feet and 6 inches to the Southerly line of Post
Street; thence at a right angle Easterly, along said line of Post Street, 110
feet 9 inches to a point thereon 192 feet and 6 inches Westerly from the
Westerly line of Powell Street; thence at a right angle Southerly 137 feet and 6
inches; thence at a right angle Westerly 22 feet and 8 1/4 inches; thence at a
right angle Southerly 137 feet and 6 inches to the point of beginning.

BEING a portion of 50 Vara Block No. 168

Assessor’s Parcel No. Lot 13, Block 307



--------------------------------------------------------------------------------

STATE OF Illinois    )       )    ss. COUNTY OF Cook    )   

On January 7, 2009, before me, Yvonne Cotia, a Notary Public, personally
appeared Ryan Bowie, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

 

/s/ Yvonne M. Cotia

Signature

(Seal)

 

STATE OF Illinois    )       )    ss. COUNTY OF Cook    )   

On January 7, 2009, before me, Yvonne M. Cotia, a Notary Public, personally
appeared Ryan Bowie, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

 

/s/ Yvonne M. Cotia

Signature



--------------------------------------------------------------------------------

STATE OF Illinois    )       )    ss. COUNTY OF Cook    )   

On January 13, 2009, before me, Theresa Ascaridis, a Notary Public, personally
appeared Matthew W. Sharples, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

 

/s/ Theresa Ascaridis

Signature